DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over Spink Jr. (US 6,991,494) hereafter Spink in view of   
Chen (2007/0117459) and Burlock (US 7,351,107) (also see Zheng et al. (US 2009/0042421), fig. 7A, 11A, 11B), Shuey et al. (US 7,081,017), fig. 24; Wu (US 6,210,224) & Lin (US 6,203,373)).
Regarding claim 1, Spink, Jr. discloses a connector assembly 100, comprising: a connector 1 including a shield housing 11, an insulation body 10 disposed in the shield housing 11, and a conductive terminal 12 held in the insulation body 10, the shield housing 11 has a first soldering leg 1124 on a side of the shield housing 12; a circuit board 4 having a first soldering pin 40 and a second soldering pin 42,44 electrically connected with the first soldering pin 40, the connector 1 mounted on a first side of the circuit board 4 (fig. 2) with the conductive terminal soldered to the first soldering pin (column 2, lines 45-50), the circuit board has a first soldering pad 48, the first soldering leg 1124 has a leg portion (body of 1124) and the circuit board 4 has an insertion hole 48, the leg portion inserted into the insertion hole 48 and electrically connected with the circuit board 4 at the insertion hole 48; a cable 5 having a wire with a conductor 520, the conductor soldered to the second soldering pin 42, 44; and an outer shield housing 2 covering the connector 1 including the shield housing 11, the cable 5, and the circuit board 4.
Spink, Jr. does not disclose the an outer shield housing 2 mounted on the first side of the circuit board, and the outer shield housing has a pair of elastic hooks on a side and extending from a bottom surface of the outer shield housing, the circuit board has a slot, the pair of elastic hooks are elastically snap-fit into the slot to secure the outer shield housing on the first side of the circuit board.
Chen, figs. 5-6, discloses an outer shield housing 3 mounted on the first side of the circuit board 4, and the outer shield housing has a pair of elastic hooks 342 on a side and extending from a bottom surface of the outer shield housing, the circuit board 4 has a slot 41, the pair of elastic hooks 342 to secure the outer shield housing the slot 41 on the first side of the circuit board 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the circuit board has a slot, the pair of elastic hooks are secured on the first side of the circuit board as taught by Chen, in order to have electrical and mechanical connection there in between, and prevent the circuit board during insertion and removal of a mating connector.
Thus, Spink Jr. as modified by Chen discloses all the claimed limitations except for the pair of elastic hooks are elastically snap-fit into the slot.
Burlock discloses the outer shield housing 14 comprises of elastic hooks 18 on a side and extending from a bottom surface of the outer shield housing 14 are elastically snap-fit into the slot 24 of the circuit board 12.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the pair of elastic hooks are secured on the first side of the circuit board  by snap-fit as taught by Burlock, in order to have east of electrical and mechanical connection between the outer shield and the circuit board and to element the additional process of soldering thus reduce the cost.
Regarding claim 11, Spink Jr. discloses the connector has a plurality of conductive terminals and the cable has a plurality of wires.
Regarding claim 12, Spink Jr.  discloses the circuit board 4 has a plurality of first soldering pins (see fig. 2) and a plurality of second soldering pins, the plurality of conductive terminals soldered to the plurality of first soldering pins (front row) and the plurality of wires 52 soldered to the plurality of second soldering pins 42(rear row, see fig. 2).
Regarding claim 13, Spink Jr. discloses the plurality of first soldering pins are arranged in a (fig. 2) row and the plurality of second soldering pins are arranged in a row (fig. 2).
Regarding claim 14, Spink Jr.  discloses the row of first soldering pins are located in front of the row of second soldering pins.
Regarding claim 15, Spink Jr., discloses the plurality of first soldering pins are electrically connected to the plurality of second soldering pins through a plurality of conductive traces (see fig. 2) on the circuit board. 
Regarding claim 17, Spink Jr., discloses the outer shield housing is formed in a single piece. 
Regarding claim 18, Spink Jr., discloses the circuit board has a second soldering pad and the shield housing has a second soldering leg on the side of the shield housing, the second soldering leg soldered to the second soldering pad.  
Regarding claim 19, Spink Jr., discloses the outer shield housing covers the first soldering pad and the second soldering pad being located in the front side, which is covered by the outer shield 2, upon assembly.  
Regarding claim 20, Spink Jr., discloses the insulation body and the shield housing are disposed only on the first side of the circuit board.  
Regarding claim 21, Spink Jr., discloses the outer housing covers the conductive terminal, the first soldering pin, and the second soldering pin on the first side of the circuit board.  
Regarding claim 22, Spink Jr., discloses the conductive terminal extends from the insulation body and through an opening in the shield housing in a direction toward the cable.  
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Spink Jr. and Burlock as applied to claim 1, and further in view of Kao et al. (US 2016/0141804) Kao.
Regarding claims 2 and 3, Spink Jr. as modified by Burlock discloses all the claimed limitations except for the outer shield housing has a crimp ring at a rear end of the outer shield housing, and the crimp ring is crimped over a conductive shield layer and an outer insulation layer of the cable


    PNG
    media_image1.png
    337
    353
    media_image1.png
    Greyscale
Kao discloses the outer shield housing 2 (rear shell 32) has a crimp ring (CR, see annotated fig. of fig. 2) at a rear end of the outer shield housing; and the crimp ring CR is crimped over a conductive shield layer and an outer insulation layer of the cable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the outer shield housing 2 (rear shell 32) has a crimp ring (CR, see annotated fig. of fig. 2) at a rear end of the outer shield housing; and the crimp ring CR is crimped over a conductive shield layer and an outer insulation layer of the cable as taught by Kao in order to provide the strain relief to the cable and to provide the electrical shielding and to reduce the noise and interference signals that may be present.
Regarding claim 4, Spink Jr. and Burlock, discloses all the claimed limitations except for the outer shield housing has an elastic sheet in elastically electrical contact with the shield housing of the connector, the outer shield housing is electrically connected with the shield housing of the connector.
Kao discloses the outer shield housing 32 has an elastic sheet 323 in elastically electrical contact with the shield housing 31 of the connector; the outer shield housing 32 is electrically connected with the shield housing 31 of the connector 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the outer shield housing has an elastic sheet in elastically electrical contact with the shield housing of the connector, the outer shield housing is electrically connected with the shield housing of the connector in order to connect the outer -shield housing with the shield housing of the housing without any tools and to provide noise free electrical connection and mechanical connection there in to element the additional process of soldering thus reduce the cost.
Claims 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Spink Jr. in view of Chen (2007/0117459).
Regarding claim 23, Spink Jr. discloses a connector assembly 100, comprising: a connector 1 including a shield housing 11, an insulation body 10 disposed in the shield housing, and a conductive terminal 12 held in the insulation body, the shield housing 11 has a first soldering leg 1124 on a side of the shield housing 11; a circuit board 4 having a first soldering pin 40 and a second soldering pin 42, 44 electrically connected with the first soldering pin 40 formed on a first side of the circuit board 4 (fig. 2), the shield housing 11 and the insulation body 10 mounted to the first side of the circuit board 4, the conductive terminal soldered to the first soldering pin (column 2, lines 45-50), the circuit board 4 has a first soldering pad 48, the first soldering leg1124 has a leg portion (body of 1124) and the circuit board 4 has an insertion hole 48, the leg portion inserted into the insertion hole 48 and electrically connected with the circuit board 4 at the insertion hole 48; a cable 5 having a wire with a conductor 520, the conductor soldered to the second soldering pin 42, 44; and10.28.21/8873567_1-4-US. Application No.: 16/715,546 an outer shield housing 2 covering the connector 1 including the shield housing 11, the cable 5, and the circuit board 4, and Reply to Final Office Action of July 30, 202]an outer shield housing 2 mounted to the circuit board and covering the connector including the shield housing, the cable, and the circuit board.  
Spink, Jr. does not disclose the outer shield housing 2 mounted on the first side of the circuit board.
Chen, figs. 5-6, discloses an outer shield housing 2 mounted on the first side of the circuit board 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the outer shield mounted on the first side of the circuit board as taught by Chen, in order to have electrical and mechanical connection there in between, and prevent the circuit board during insertion and removal of a mating connector.
Regarding claim 24, Spink Jr., discloses the circuit board has a second soldering pad and the shield housing has a second soldering leg on the side of the shield housing, the second soldering leg soldered to the second soldering pad.  
Regarding claim 25, Spink Jr. (as modified by Chen), discloses the outer shield housing covers the conductive terminal, the first soldering pin, the second soldering pin, the first soldering pad and the second soldering pad. (being the first soldering pad and the second soldering pad being located in the front side, which is covered by the outer shield 2, upon assembly).  
Regarding claim 26, Spink Jr. (as modified by Chen), discloses wherein the insulation body and the shield housing are disposed only on the first side of the circuit board.  
Regarding claim 27, Spink Jr. (as modified by Chen), discloses the conductive terminal extends from the insulation body and through an opening in the shield housing in a direction toward the cable.

Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are moot on new ground of rejection as stated above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HARSHAD C PATEL/Primary Examiner, Art Unit 2831